      Case: 1:20-cv-02960 Document #: 1 Filed: 05/20/20 Page 1 of 1 PageID #:1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                       ORDER OF THE EXECUTIVE COMMITTEE


       IT APPEARING THAT case number 20-cv-02960 was opened and assigned in error,
therefore

       IT IS HEREBY ORDERED that the assignment of 20-cv-02960 shall be vacated and that
case number 20-cv-02960 shall not be used for any other proceeding.


                                             ENTER:

                                             FOR THE EXECUTIVE COMMITTEE



                                             ____________________________________
                                             Chief Judge Rebecca R. Pallmeyer



Dated at Chicago, Illinois this 20th day of May, 2020.
